TAFT, J.
This bill seeks to reform a contract of insurance upon the ground that the contract expressed in the policy is not the one that was agreed upon by the parties..Some of the property which the orators claimed should have *572been covered by the contract belonged to the orator Calvin and the remainder to the orator Charles, none of it was joint property. It was agreed that the property should be insured in the name of Charles alone for the reason that (as alleged in the bill) ‘‘ the orator Calvin H. told the said Moore (defendant’s agent) that he wanted it all insured in the name of his said son Charles R.” The policy was therefore made in the name of the person that the contracting parties intended it should be ; that is, they agreed that the policy should issue in the name of the orator Charles R., and it was so done. There was no error in the name of the party to whom the policy was issued; the parties did not intend to insure the property of Calvin in the name of Charles R., for the agent “ knew that the company would refuse to write a policy in the name of one man when another man owned the property.” The property was insured in the name of Charles, as the parties intended it should be, for the reason that it was represented to the defendant’s agent by Calvin that the property was to be the property of Charles in the event of a loss and when the orator Calvin was done with it. The master fails to find this fact, although it is alleged in the bill and sworn to by the orator Calvin. The defendant’s agent construed the representation of title as a vesting of it in Charles. If the representation had been true, the orator Charles might be entitled to recover upon the policy, but the master does not find that it was true, although he finds that it was made “ in good faith without any intention to defraud.” The representation related to the very essence of the transaction, the title of the property to be insured, a fact which lies at the basis of every contract of insurance. A court of equity will not reform a contract if its execution was procured by the false representations of the party who is seeking to have it corrected; it will not order its specific performance. And this is the rule even if the party did not know of its falsity and had no intent to deceive; nor does *573his belief in its truth make any difference. The question is,' has the party been misled by a false representation calculated to mislead him, and not the existence of a fraudulent design in the co-contractor. The false representation must relate to the substance of the contract, its ver}r essence, and in this case it did so relate, viz : the title of the property to be insured. The contract having been induced by the false representation of the orators they are not entitled to the relief prayed for.

Decree reversed and cause remanded with a mandate that the bill be dismissed.